ORDER.
J.T. Hammock, Sr., was tried with Wilson Stalnaker and Nathan Prayther for the murder of W.C. Harris in Hamilton County. Hammock was convicted of murder in the first degree with recommendation to mercy. He has taken writ of error to the judgment of conviction and moves for bail pending the disposition of his case in this Court.
Section 9 of the Bill of Rights provides that all persons shall be bailable by sufficient sureties, except for capital offenses when the proof is evident or the presumption great.
This provision of the Constitution has reference to bail sought prior to indictment and trial. After trial and conviction the matter of granting bail, as does a supersedeas, rests in the discretion of the trial court to be determined by the evidence and the facts in the case. Ex parte McDaniel, 86 Fla. 145,97 So. 317.
The bill of exceptions has been examined and while we here express no opinion as to the probative force of the evidence, we are confident that the circumstances warrant favorable consideration of the application for bail which is hereby granted conditioned on the posting of bond in the sum of $5,000.00 to be approved by the Sheriff of Hamilton County. *Page 409 
It is ordered.
WHITFIELD, C.J., and TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.